PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,033,199
Issued: June 15, 2021
Application No. 15/193,171
Filed: 27 Jun 2016
For: ECHO-PLANAR IMAGING MAGNETIC RESONANCE ELASTOGRAPHY PULSE SEQUENCE
: PATENT TERM ADJUSTMENT and
: NOTICE OF INTENT TO ISSUE
: CERTIFICATE OF CORRECTION
:	
:
:
:


This decision is in response to the application for patent term adjustment under 37 CFR 1.705(b), filed August 16, 2021, requesting that the patent term adjustment be increased from 1127 days to 1211 days.

The Office has re-determined the PTA to be 1181 days.

This redetermination of patent term adjustment is NOT the Director’s decision on the applicant’s request for reconsideration for purposes of seeking judicial review under 35 USC 154(b)(4).
Relevant Procedural History
	
On June 15, 2021, this patent issued with a patent term adjustment determination of 1127 days. On August 16, 2021, patentee filed an application for patent term adjustment seeking an adjustment of the determination to 1211 days in view of a post-allowance applicant delay miscalculation.

Decision

The redetermination of patent term adjustment calculation indicates that the patent is entitled to an overall adjustment of 1181 days.

Applicant and the Office are in agreement with respect to the “A” delay under 35 USC 154(b)(1)(A).

Patentee and the Office are in agreement with respect to the “B” delay under 35 USC 154(b)(1)(B)(i).

Patentee and the Office are in agreement with respect to the “C” delay under 35 USC 154(b)(1)(C).



Patentee and the Office are in disagreement with the applicant delay assessed pursuant to 37 CFR 1.704(c)(10). The patent term adjustment was errantly reduced 89 days in connection with the post-allowance submission filed March 19, 2021. Patentee argues that the correct reduction in this regard is five days. 

The Office finds that the patent term adjustment was errantly reduced 89 days in connection with the post-allowance submission filed March 19, 2021. In accordance with 37 CFR 1.704(c)(10):

Submission of an amendment under §1.312 or other paper, other than an amendment under§ 1.312 or other paper expressly requested by the Office or a request for continued examination incompliance with § 1.114, after a notice of allowance has been given or mailed, in which case the period of adjustment set forth in § 1.703 shall be reduced by the number of days, if any, beginning on the day after the date of mailing of the notice of allowance under 35 U.S.C. 151 and ending on the date the amendment under § 1.312 or other paper was filed.

Accordingly, the patent term adjustment is properly reduced 35 days pursuant to 37 CFR 1.704(c)(10) in connection with the post-allowance submission. The reduction commenced February 13, 2021, the day after the date that the Notice of Allowance was mailed, and ended March 19, 2021, the date that the post-allowance submission was filed.

In view thereof, the applicant delay totals 59 days (24 days + 35 days).

Overall PTA Calculation

Formula:

“A” delay + “B” delay + “C” delay - Overlap - applicant delay = X

USPTO’s Calculation:				
	                         
673 + 626 + 0 – 59 – 59 = 1181

Patentee’s Calculation

673 + 626 + 0 – 59 – 29 = 1211

Conclusion

Patentee is entitled to PTA of 1181 days. Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of PTA is calculated as follows: 673 + 626 + 0 – 59 – 59 = 1181 days.

Patentee has two (2) months from the date of the Office’s redetermination of patent term adjustment to request reconsideration of the patent term adjustment if patentee continues to disagree with this determination (no petition fee). This two month period is extendible under 37 CFR 1.136(a). The new/renewed request for reconsideration may be filed without any additional fee.  However, patentee who responds more than two months after the mail date of the redetermination is required to pay the extension of time fee. After the period of time to respond has expired, the Office will sua sponte issue a certificate of correction adjusting the PTA to 1181 days.

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Adviser
Office of Petitions

Enclosure:	Draft Certificate of Correction
		Copy of PTA Printout


DRAFT COPY

UNITED STATES PATENT AND TRADEMARK OFFICE
CERTIFICATE OF CORRECTION
		PATENT          :  11,033,199
		DATED            :  June 15, 2021
		INVENTOR(S) :  Johnson, et al.
		
	It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:
	
	On the cover page,

	 [*] Notice:	Subject to any disclaimer, the term of this patent is extended or adjusted under 35 USC 154(b) by 1127 days

      Delete the phrase “by 1127 days” and insert – by 1181 days--